Citation Nr: 1124696	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-43 937	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board decision issued on June 22, 2007, which denied entitlement to an earlier effective date for the restoration of a 10 percent rating for residuals of fracture of the right thumb retroactive to the date of prior termination on October 1, 1979.


REPRESENTATION

Moving party represented by:  To be clarified


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The moving party had active service from October 1970 to October 1972.

This matter with received by the Board of Veterans' Appeals (Board) in May 2010 as an original action on a motion of the Veteran in which he alleges CUE in the Board decision issued on June 22, 2007.

REMAND

A specific claim may be prosecuted at any one time by only one recognized organization, attorney, agent, or other person properly designated to represent the Veteran.  38 C.F.R. § 20.601.  To designate a recognized organization as his or her representative, an appellant must execute VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  38 C.F.R. § 20.602.  A properly filed designation made prior to appeal will continue to be honored, unless it has been revoked by the appellant, or unless the representation is properly withdrawn.  Id.  An attorney may be designated as the representative by filing a VA Form 21-22 or written power of attorney in lieu of the VA Form 21-22.  38 C.F.R. § 20.603.

In July 1976, the Veteran appointed the Colorado Division of Veterans Affairs as his accredited representative. 

In December 2010, the RO received a communication from Attorney Tom W. Lamm indicating his client, the Veteran, wanted a hearing at the RO before a Veterans Law Judge regarding his CUE claim. 

The claims folder is negative for a power of attorney or VA Form 21-22 in favor of Attorney Lamm on any claim.  Therefore, the Board must remand this case to clarify the Veteran's representation on the issue of CUE.

The Veteran should also be scheduled for such hearing.  

Accordingly, this case is REMANDED for the following additional development and consideration:

1.  If the Veteran wishes to appoint Attorney Lamm or any other representative/attorney on his CUE claim, the appropriate paperwork and guidance should be provided.  Appropriate documentation concerning such representation should be associated with the claims file.  

2.  Schedule the Veteran for a Travel Board or videoconference hearing at the RO.   

He has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



           _________________________________________________ 
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

